DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims 
Based on the current set of claims (Claims, 23 December 2021), Claims 1-4 are amended.

Response to Arguments
Applicant’s arguments with respect the rejection of Claims 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 20200280423 A1; hereinafter referred to as “Tang”).
Regarding Claim 1, Tang discloses a terminal apparatus comprising:
a reception circuitry (¶129 & Fig. 6, Tang discloses a terminal comprising a network interface 63) configured to receive a message including first information and second information (¶30 & Fig. 2 (101 & 103), Tang discloses receiving, by the terminal, bandwidth part (BWP) configuration information and BWP activation information), the first information for setting a set of downlink bandwidth parts (BWPs) for a primary cell (¶30 & Fig. 2 (101 & 103), Tang discloses the BWP configuration information comprises information configuring at least one BWP), and the second information indicating a first downlink BWP among the set of ¶41 & Fig. 2 (101 & 103), Tang discloses the BWP activation information is used to deactivate a first BWP currently used by the terminal device and activate a second BWP in the at least one BWP configured for the terminal device); and
a media access control layer processing circuitry (¶75 & ¶129 & Fig. 6, Tang discloses a terminal comprising a processor 61 where the processor can process media access control (MAC) control elements (CEs)) configured to deactivate a second downlink BWP that has been activated in the primary cell (¶50, Tang discloses deactivating, by the terminal, a first BWP based upon the reception of an instruction), and activate the first downlink BWP (¶43 & ¶50, Tang discloses activating, by the terminal, the second BWP based upon the reception of an instruction).
However, Tang does not explicitly disclose that the BWP configuration information and the BWP activation information reside in a single message.  
The only difference between Tang and Applicant’s claim is that Tang does not appear to indicate that the activation and configuration information exist in a single message.  Furthermore, the inclusion of first information and second information in a single message or two messages does not change the operation of the Tang method or Applicant’s claim.  The convenience of putting the first information and the second information into a single message would not produce a new or different function (See Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969)), thus the combination is obvious.
It would have been obvious to modify Tang by requiring that the BWP configuration information (first information) and the BWP activation information (second information) reside in a single message because the combination of prior art elements into a single message would See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding Claim 2, Tang discloses a base station apparatus comprising:
a transmission circuitry (¶118 & Fig. 5, Tang discloses a network device comprising a activation information sending unit 53) configured to transmit a message including first information and second information (¶30 & Fig. 2 (101 & 103), Tang discloses transmitting, by the network device to a terminal, bandwidth part (BWP) configuration information and BWP activation information), the first information for setting a set of downlink bandwidth parts (BWPs) for a primary cell (¶30 & Fig. 2 (101 & 103), Tang discloses the BWP configuration information comprises information configuring at least one BWP), and the second information indicating a first downlink BWP among the set of downlink BWPs to be activated (¶41 & Fig. 2 (101 & 103), Tang discloses the BWP activation information is used to deactivate a first BWP currently used by the terminal device and activate a second BWP in the at least one BWP configured for the terminal device); and
a medium access control layer processing circuitry (¶75 & ¶129 & Fig. 6, Tang discloses that the network device capable of generating and transmitting media access control (MAC) control elements (CEs)) configured to cause the terminal apparatus to deactivate a second downlink BWP that has been activated in the primary cell (¶50, Tang discloses deactivating, by the terminal, a first BWP based upon the reception of an instruction), and activate the first downlink BWP (¶43 & ¶50, Tang discloses activating, by the terminal, the second BWP based upon the reception of an instruction).

The only difference between Tang and Applicant’s claim is that Tang does not appear to indicate that the activation and configuration information exist in a single message.  Furthermore, the inclusion of first information and second information in a single message or two messages does not change the operation of the Tang method or Applicant’s claim.  The convenience of putting the first information and the second information into a single message would not produce a new or different function (See Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 163 USPQ 673 (1969)), thus the combination is obvious.
It would have been obvious to modify Tang by requiring that the BWP configuration information (first information) and the BWP activation information (second information) reside in a single message because the combination of prior art elements into a single message would have been “obvious to try” (See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 1.
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 2.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC NOWLIN/Examiner, Art Unit 2474